DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/06/2021 have been fully considered and are persuasive.  The claims previously addressed had been cancelled, and the 112(b) and 103 rejections previously set forth are withdrawn as not applicable to the pending claims 21-36.  Examiner apologizes for the mistake.
However, double patenting over U.S. Patent No. 10,596,495 B2 is still set forth below (see newly constructed rejection addressing the pending claimed subject matter).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,596,495 B2 in view of Lee et al (US PGPub 2015/0182884 A1), alternately in view of Kang et al (US PGPub 2010/0314309 A1) and Woo (US PGPub 2014/0014562 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims (from the parent application, 15/629,402) require substantially all of the structural details of the instant claims, except for the configuration of the controller directing flow for backwash (to the third pipe or the second pipe).  However, the reference claims do contain backwash functionality [claims 7-9] and Lee teaches similar selectivity for backwashing capability for washing the 

Allowable Subject Matter
Claims 21-36 are free from the prior art, but cannot be indicated as allowable until the double patenting rejections above are overcome.
See the prosecution history of the parent application, 15/629,402, in particular the notice of allowance dated 11/15/2019; the prior art does not teach or fairly suggest the specific structural implementation required, in which the third pipe is provided and configured as claimed which is positioned and configured to be used both to feed raw water into a downstream element and to draw off treated water from an upstream element, or to be bypassed entirely.  At most, the prior art would have suggested for one of ordinary skill in the art to provide separate outlet and inlet lines for the respective upstream and downstream elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.